DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR HAVING THE SURFACE OF A DIAPHRAGM BEING HELD IN A CHEMICALLY INACTIVE STATE.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al (US 20140150559 A1).
In regards to claim 1, Ishihara et al teaches a pressure sensor (i.e. electrostatic pressure sensor) comprising: a diaphragm (21) that is displaceable and receives (i.e. “…deforms in accordance with the pressure of the medium being measured…”), at a 
In regards to claim 2, Ishihara et al teaches wherein the pressure receiving surface of the diaphragm (21) is in a state in which molecules of the gas are hard to be adsorbed on the pressure receiving surface (wherein the limitation of “…in a state in which molecules of the gas are hard to be adsorbed…” is being read into the diaphragm being made from sapphire which is a known chemically inert material which results in the molecules of the measured gas being hard to be adsorbed; See Paragraph 0033).
In regards to claim 3, Ishihara et al teaches wherein the pressure receiving surface of the diaphragm (21) is held in the chemically inactive state with layered materials (1, i.e. cover plate) formed on the pressure receiving surface (Paragraphs 0033 & 0034; Figure 1). 
In regards to claim 4, Ishihara et al teaches wherein the pressure receiving surface of the diaphragm (21) is held in the chemically inactive state with surface termination molecules formed at the pressure receiving surface (wherein the limitation 
 In regards to claim 5, Ishihara et al teaches wherein the measurement portion includes: a movable electrode (25, i.e. pressure sensing side movable electrode) formed in a movable region of the diaphragm (21); and a fixed electrode (23, i.e. pressure sensing side stationary electrode) formed opposite to the movable electrode (25), and wherein the measurement portion measures the displacement of the diaphragm (21) by measuring a capacitance between the movable electrode (25) and the fixed electrode (23) (Paragraph 0041). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al (US 20140150559 A1) in view of Walchli et al (US 20070089524 A1).
In regards to claim 6, Ishihara et al teaches the claimed invention except for wherein the measurement portion includes a reflective film and a semi-reflective film that are formed in a movable region of the diaphragm and an immovable region 
Walchi et al teaches a pressure sensor further comprising the measurement portion (1, i.e. first housing body) includes a reflective film (31) and a semi-reflective film that are formed in a movable region of the diaphragm (2) and an immovable region opposite to each other, and the measurement portion optically measures the displacement of the diaphragm (2) (Paragraph 0063).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a measurement portion optically measuring with a reflective film as taught by Walchi et al into the pressure sensor of Ishihara et al for the purpose of providing an optical readout of the membrane deformation (Paragraph 0045; Walchi et al).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al (US 20140150559 A1) in view of Gu et al (US 20140318656 A1).
In regards to claim 7, Ishihara et al teaches the claimed invention except for wherein the measurement portion includes piezo resistance regions formed in the diaphragm, and the measurement portion measures the displacement of the diaphragm by measuring a distortion of the diaphragm. 
Gu et al teaches a pressure sensor further comprising a measurement portion (105, 107, i.e. electrodes) including piezo resistance regions formed in the diaphragm (101), and the measurement portion (105, 107) measures the displacement of the diaphragm (101) by measuring a distortion of the diaphragm (101) (Paragraph 0034).  It would have been obvious to one having skill in the art before the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al (US 9170166 B2) – Droplet-based capacitive pressure sensor
Kadkhodayan et al (US 6132513 A) - Process chemistry resistant manometer
Yang et al (US 20200399119 A1) - An electronic device comprises a first electronic device having g a first surface and a second surface opposite to the first surface, and a cavity extending partially inward from the second surface to provide a diaphragm adjacent to the first surface.
Zhang et al (US 20200386635 A1) - A Fabry-Perot sensor including: a base part; a cavity formed between the base part and a pressure-sensitive film, and enclosed by the base part and the pressure-sensitive film
Sekine et al (US 20180259409 A1) – Pressure sensor
Martini et al (US 20100233353 A1) -  A pressure measurement device, the pressure measurement device including an optical diaphragm gauge


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDRE J ALLEN/Primary Examiner, Art Unit 2856